Citation Nr: 1232312	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 until December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The Veteran's case was previously before the Board in May 2011.  The Board remanded the Veteran's claim at that time for additional consideration by the RO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.

In January 2010, the Board issued a decision which denied the Veteran's claim.  In May 2011, the Board dismissed the January 2010 denial because additional evidence had been received prior to the Board decision without consideration by the Agency of Original Jurisdiction (AOJ).  

Also, the Board found that on the basis of a December 2009 private medical opinion, the Veteran should be afforded extraschedular consideration.  In this regard, the Board notes that the Veteran is an attorney whose work production has significantly decreased, according to the private examiner.  Moreover, the record further suggests an exceptional or unusual disability picture in terms of interference with employment, also as per the Veteran's statements through his representative.  

The RO obtained an Administrative Review dated January 2012 concerning the extraschedular consideration.  The Veteran, through his representative, pointed out that the Administrative Review utilized an incorrect standard.  The Review indicated that the objective evidence does not demonstrate that the Veteran's PTSD renders him unemployable and thus he is not entitled to an extraschedular evaluation.  The RO utilized this same verbiage in the February 2012 supplemental statement of the case (SSOC).  The Board finds that remand is necessary to obtain an additional Administrative Review which makes clear that the correct standard is whether there is a marked interference with employment; rather than whether the Veteran is currently unemployable.  

The Veteran, through his representative, also indicated that it was unclear from the Administrative Review as to whether all of the evidence in the claims file was reviewed in the extraschedular evaluation.  Thus, the additional Administrative Review should note that the claims file was reviewed.

Thus, the case should be referred once again to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  Floyd v. Brown, 9 Vet. App. at 88, 94 (1996).  

The Board also notes that the February 2012 SSOC indicates the wrong issue, in that only the extraschedular basis was considered and not whether the Veteran warrants a higher initial evaluation for PTSD, and does not consider the additional evidence associated with the claims file since the last supplemental statement of the case (SSOC), as ordered by the May 2011 remand.  Thus, the RO must readjudicate the Veteran's claim, with consideration of the issue as phrased on the title page of this decision and all evidence associated with the claims file since the October 2009 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for PTSD in accordance with 38 C.F.R. § 3.321(b) and consideration of whether there is marked interference with the Veteran's employment.  Additionally, the Director of VA's Compensation and Pension Service or Under Secretary for Benefits, or the designee of such, should indicate that the entirety of the claims file was reviewed in conjunction with the consideration of the Veteran's claim for extraschedular consideration.

2.  Thereafter, the RO should readjudicate the issue on appeal to include all of the evidence received during October 2009, to include the December 2009 private examination report as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


